Exhibit Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-150044, No. 333-130678 and No. 333-120329) of Arrhythmia Research Technology, Inc. and in the prospectus constituting part of such registration statements of our report on the Company’s consolidated financial statements as of and for the year ended December31,2009 dated March10,2010, which appears in this Form 10-K. /s/ CCR LLP Westborough,
